In re Arnica Mutual Ins. Co.; — Defendants); applying for writ of certiorari and/or review; Parish of Orleans, Civil District Court, Div. “M”, No. 93-02461; to the Court of Appeal, Fourth Circuit, No. 96CA-2277.
*442Granted in part; otherwise denied. The court of appeal did not err in reversing the district court’s ..judgment granting summary judgment in favor of Arnica. The court of appeal did err, however, by disposing fully of the issue of whether Arnica has waived all of its coverage defenses. This issue is not resolved by the court of appeal’s reversing a pro-defendant summary judgment, nor by the trial court’s denial of the plaintiffs motion for summary judgment: It is an issue that remains to be tried in-the trial court on remand.
JOHNSON, J., would deny the writ.
MARCUS, J., not on panel.